1
     James K. Schultz, Esq. (SBN 309945)
     Brittany L. Shaw, Esq. (SBN 331773)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
3    SESSIONS, ISRAEL & SHARTLE, L.L.P.
     1545 Hotel Circle South, Suite 150
4
     San Diego, CA 92108-3426
5    Tel: 619/758-1891
6
     Fax: 877/334-0661
     jschultz@sessions.legal
7    bshaw@sessions.legal
8    dkirkpatrick@sessions.legal
9
     Attorneys for R.M. Galicia, Inc. dba Progressive Management Systems
10
                          UNITED STATES DISTRICT COURT
11

12                     SOUTHERN DISTRICT OF CALIFORNIA
13
     HECTOR FERNANDEZ, individually                  ) Case No. 3:21-cv-00841 BEN RBB
14
     and on behalf of all others similarly           )
15   situated,                                       )
                                                     ) NOTICE OF PARTY WITH
16
                       Plaintiff,                    ) FINANCIAL INTEREST
17                                                   )
18
           vs.                                       )
                                                     )
19   PROGRESSIVE MANAGEMENT                          )
20   SYSTEMS, and EMERGENCY AND                      )
     ACUTE CARE MEDICAL CORP.                        )
21
                                                     )
22               Defendants.                         )
23
                                                     )
                                                     )
24                                                   )
25
           TO THE COURT, PLAINTIFF AND HIS ATTORNEY OF RECORD:
26

27

28

                                    Notice of Party with Financial Interest

                                                      1
1
           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 40.2, the
2    undersigned, counsel of record for defendant R.M. Galicia, Inc. dba Progressive
3
     Management Systems certifies that the following listed party may have a pecuniary
4

5    interest in the outcome of this case. These representations are made to enable the
6
     Court to evaluate possible disqualification or recusal.
7

8          Defendant, R.M. Galicia, Inc. dba Progressive Management Systems has no
9
     parent corporation and no publicly held corporation owns 10% or more of its stock.
10
     Dated: September 15, 2021                   SESSIONS, ISRAEL & SHARTLE, L.L.P.
11

12                                               /s/Brittany L. Shaw
13                                               Brittany L. Shaw
                                                 Attorney for Defendant
14
                                                 R.M. Galicia, Inc. dba
15                                               Progressive Management Systems
16

17

18

19

20

21

22

23

24

25

26

27

28

                                   Notice of Party with Financial Interest

                                                     2
